Citation Nr: 0331573	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-14 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than February 8, 
1999, for additional compensation based on recognition of a 
dependent spouse, for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo

INTRODUCTION

The veteran served on active duty from January 1943 to July 
1944.  He died on August [redacted], 2000.  The appellant is his 
widow.  She appealed to the Board of Veterans' Appeals 
(Board) from a February 2001 decision of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted her additional compensation, effective 
February 8, 1999, based on her recognition as a dependent 
spouse for the purposes of accrued benefits.  She appealed 
for a earlier effective date.


FINDINGS OF FACT

1.  The veteran was awarded a 30 percent disability 
evaluation for his 
service-connected heart disease in a December 1946 rating 
determination.  The effective date of that evaluation was 
December 13, 1946.

2.  The veteran married the appellant in September 1947.

3.  The veteran applied for additional compensation based on 
recognition of a dependent spouse and submitted a copy of his 
marriage certificate, which was received at the RO on 
February 8, 2000.  He died on August [redacted], 2000.

4.  The appellant filed a timely claim for accrued benefits.

5.  The RO determined the appellant was entitled to 
additional compensation, based on the veteran's having a 
dependent wife for the purposes of accrued benefits, and 
granted the claim retroactively effective from February 8, 
1999, one year prior to the veteran's application for the 
benefit.  


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
February 8, 1999, one year prior to the date of application, 
for the payment of benefits by reason of dependent spouse for 
the purposes of accrued benefits.  38 U.S.C.A. §§ 1115, 5110, 
5121 (West 2002); 38 C.F.R. §§ 3.400, 3.401, 3.1000 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a July 1944 rating decision, the veteran was granted 
service connection for heart disease, and an initial 10 
percent evaluation was assigned effective from July 9, 1944.  
A December 1946 rating decision granted a higher 30 percent 
evaluation for this disability, effective as of December 13, 
1946.  

On February 8, 2000, the veteran submitted his marriage 
certificate showing that he had married the appellant in 
September 1947.  He requested additional compensation for his 
dependent spouse retroactive to September 1947.  
In a May 2000 letter, the RO granted additional compensation 
for his dependent spouse, effective February 8, 2000, the 
date of receipt of his claim for this benefit.  That same 
month, he filed a notice of disagreement (NOD) requesting an 
earlier effective date of September 1947 for the assignment 
of the additional compensation for his dependent spouse.  He 
died on August [redacted], 2000.  

The appellant filed a timely claim for accrued benefits.  The 
appellant requested an earlier effective date, the date of 
her marriage to the veteran in September 1947, for the 
assignment of additional compensation for a dependent spouse.  
She maintains the veteran submitted the marriage certificate 
in 1947, however, the RO must have misplaced the document.  
She also contends that VA was negligent in not notifying them 
that he was entitled to additional benefits when he married.  

The RO determined the appellant was entitled to additional 
compensation based on the veteran's having a dependent wife 
for the purposes of accrued benefits; and the RO granted the 
claim retroactively effective to February 8, 1999, one year 
prior to the veteran's application for the benefit.

Veterans who are entitled to compensation for service 
connected disabilities are entitled to additional 
compensation for dependents, including a spouse and child, 
provided that the disability is rated not less than 30 
percent disabling.  38 U.S.C.A. § 1115.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.

Awards of additional compensation for dependents shall be 
effective the latest of the following dates:

(1) Date of claim.  This term means the following listed in 
order of applicability:

(i) Date of veteran's marriage of birth of his or her child, 
or adoption child, if the evidence of the event is received 
within one year of the event otherwise.

(ii) Date notice is received of the dependent's existence, if 
evidence is received within one year of VA request.

(2) Date dependency arises;

(3) Effective date of the qualifying disability rating 
provided evidence of dependency is received within one year 
of notification of such rating; or

(4) Date of commencement of veteran's award.

38 C.F.R. § 3.401(b).

The Board notes that, as a matter of law, veterans' claims do 
not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
In order for a surviving spouse to be entitled to accrued 
benefits, the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998).  The statute provides 
that "periodic monetary benefits ... to which an individual 
was entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death and due ... and unpaid for a period not to exceed 
two years, shall, upon the death of individual be paid."  38 
U.S.C.A. § 5121; see also 38 C.F.R. § 3.1000; Marlow v. West, 
12 Vet. App. 548 (1999); Zelvalkink, at 1241.

The veteran had a claim for additional compensation based on 
recognition of a dependent spouse pending at the time of his 
death.  The appellant filed a timely claim for accrued 
benefits.  The Board is sympathetic to the appellant's claim, 
but notes that the maximum possible remedy under the law is 
the assignment of two years of the additional compensation 
prior to the veteran's death.  See 38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000, supra.

The veteran died on August [redacted], 2000, but he had filed a claim 
for the additional compensation several months earlier, on 
February 8, 2000.  Therefore, according to the applicable 
regulation, the appellant is entitled to additional 
compensation benefits from February 8, 1999, one year prior 
to his application for the benefit.  See 38 C.F.R. § 
3.401(b), supra.  The RO, however, already has awarded the 
appellant the additional benefit from this date.  And there 
is no controlling law or regulation providing a basis for an 
effective date earlier than this, under the facts and 
circumstances of this particular case.  So where, as here, 
the law and not the evidence is dispositive, the appeal must 
be terminated or denied as without legal merit-analogous to 
Rule 12(b)(6) of the Federal Rules of Civil Procedure 
for failure to state a claim upon which relief can be 
granted.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, the claim must be denied as a matter of law.

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  "[B]ecause the 
law as mandated by statute, and not the evidence, is 
dispositive of this claim, the VCAA is not applicable."  
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Also see 
Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (holding 
that VCAA did not affect federal statute that prohibits 
payment of interest on past due benefits), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

The claim for an effective date earlier than February 8, 
1999, for additional compensation based on recognition as a 
dependent spouse for the purposes of accrued benefits, is 
denied.


	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



